         Case 1:14-cv-00953-TNM Document 236 Filed 05/21/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
ADVANCE AMERICA, CASH ADVANCE             )
CENTERS INC., et al.,                     )
                                          )
      Plaintiffs,                         )                  CIVIL ACTION
                                          )
      v.                                  )
                                          )                  Case No. 14-953 (TNM)
FEDERAL DEPOSIT INSURANCE                 )
CORPORATION, et al.,                      )
                                          )
      Defendants.                         )
__________________________________________)

                                   JOINT STATUS REPORT

       The court has referred this matter to the D.C. Circuit Mediation Program, and pursuant to

the Court’s Minute Order of May 15, 2019, the parties submit this Joint Status Report regarding

the status of the mediation.

       The parties have reached a tentative settlement. The FDIC’s senior management has not

yet had an opportunity to review the agreement, but the FDIC does not anticipate any objections.

The parties expect to file a stipulated dismissal of the matter no later than May 28, 2019.

                                      Respectfully submitted,

                                      COLLEEN J. BOLES
                                      Assistant General Counsel
                                      BARBARA KATRON
                                      Senior Counsel
                                      _____/s/__________________________
                                      DUNCAN N. STEVENS D.C. Bar No. 473550
                                      ANDREW J. DOBER D.C. Bar No. 489638
                                      Counsel
                                      Federal Deposit Insurance Corporation
                                      3501 N. Fairfax Drive, D-7028
                                      Arlington, VA 22226
                                      dstevens@fdic.gov


                                                 1
Case 1:14-cv-00953-TNM Document 236 Filed 05/21/19 Page 2 of 2



                      (703) 562-2402 (phone)
                      (703) 562-2477 (fax)

                      Attorneys for Federal Deposit Insurance Corporation

                      JONATHAN V. GOULD
                      Senior Deputy Comptroller and Chief Counsel
                      BAO NGUYEN
                      Principal Deputy Chief Counsel
                      GREGORY F. TAYLOR
                      Director for Litigation
                      MICHAEL K. MORELLI
                      Attorney – Litigation Division

                      /s/ Peter C. Koch
                      PETER C. KOCH
                      Assistant Director for Litigation
                      Office of the Comptroller of the Currency
                      400 7th Street SW
                      Washington DC 20219
                      Telephone: (202) 649-6313
                      Facsimile: (202) 649-5709
                      peter.koch@occ.treas.gov

                      Attorneys for the Office of the Comptroller of the Currency
                      and for Joseph Otting in his official capacity as
                      Comptroller of the Currency

                      /s/ Charles J. Cooper
                      Charles J. Cooper (Bar No. 248070)
                      ccooper@cooperkirk.com
                      David H. Thompson (Bar No. 450503)
                      Peter A. Patterson (Bar No. 998668)
                      Nicole J. Moss (Bar No. 472424)
                      Harold S. Reeves (Bar No. 459022)
                      COOPER & KIRK, PLLC
                      1523 New Hampshire Avenue, N.W.
                      Washington, D.C. 20036
                      (202) 220-9600
                      (202) 220-9601 (fax)

                      Attorneys for Plaintiffs

                      May 21, 2019




                                2
